  Case:
   Case:1:18-cv-03989
         1:18-cv-03989Document
                       Document#:#:63-1
                                    71 Filed:
                                        Filed:07/16/20
                                               06/12/20Page
                                                        Page11ofof44
                                                                   44PageID
                                                                      PageID#:682
                                                                             #:607




                       UNITED STATES DISTRICT COURT
                NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION


 John Scatchell, Sr.,                              )
                                                   )
               Plaintiffs,                         )              Case No.: 2018-CV-03989
                                                   )
 v.                                                )              Judge John F. Kness
                                                   )
 Village of Melrose Park, an Illinois              )              Magistrate Judge Jeffrey
 Municipal Corporation; Ronald M. Serpico;         )              Cummings
 Sam C. Pitassi; Michael Castellan; and            )
 Steven Rogowski,                                  )
                                                   )
               Defendants.                         )              Jury Trial Demanded


                                FIRST AMENDED COMPLAINT

         Plaintiffs, JOHN SCATCHELL, SR. (“Scatchell”), by his attorneys, Gianna R. Scatchell,

Esq., LAW OFFICES OF GIANNA SCATCHELL, and Cass T. Casper, Esq., TALON LAW,

LLC, complain against the Defendants, Village of Melrose Park, Ronald M. Serpico, Sam C.

Pitassi, Michael Castellan, and Steven Rogowski, as follows:

                                      NATURE OF ACTION

1. Plaintiff John Scatchell, Sr. seeks redress for actions taken against him by the Defendants

      related to the exercise of his rights under the First Amendment (Speech and Association), his

      rights under 42 U.S.C. § 1981 via 42 U.S.C. § 1983, as well as for violations of Title VII of

      the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e, et seq.

                                  JURISDICTION AND VENUE

2. This court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 because this case

      arises under federal law, specifically, the First Amendment of the United States Constitution,




                                                                                                  1
     Case:
      Case:1:18-cv-03989
            1:18-cv-03989Document
                          Document#:#:63-1
                                       71 Filed:
                                           Filed:07/16/20
                                                  06/12/20Page
                                                           Page22ofof44
                                                                      44PageID
                                                                         PageID#:683
                                                                                #:608




     Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e, et seq., 28 U.S.C. § 1343(a)(4),

     42 U.S.C. §§ 1981, 1983, and attorneys’ fees under 42 U.S.C. § 1988.

3. Venue is proper in the Northern District of Illinois pursuant to 28 U.S.C. § 1391(b). On

     information and belief, all Defendants reside in this judicial district, and the events giving rise

     to the claims asserted herein occurred within the district.

                                              PARTIES

4. Plaintiff John Scatchell, Sr. (“Scatchell, Sr.” or “Lt. Scatchell”) is a resident of Melrose Park.

     He was employed as a full-time Melrose Park police officer from February 15, 1985 until his

     retirement as a lieutenant on June 7, 2018, as part of the events underlying this Complaint.

5. Defendant Village of Melrose Park ("Melrose," "Village," or "MP") is a municipality

     incorporated in the State of Illinois and the employer of the defendants. Melrose has

     indemnification obligations for wrongful acts committed by its officials, employees, and

     agents. See 745 ILCS §§ 10/1-202 and 9-102. It is responsible for the challenged actions of the

     individual defendants and the Village.

6.    Defendant Ronald M. Serpico (“Serpico”), is an elected official serving as Mayor of the

     Village of Melrose Park. He is a final policymaker for the Village of Melrose Park, Illinois.

     He engaged in the conduct complained of while acting under the color of law. He is sued in

     his individual capacity.

7.    Defendant Sam C. Pitassi (“Pitassi”), is the Director of Police and acted as an agent of the

     Village of Melrose Park. He engaged in the conduct complained of while acting under the color

     of law. He is sued in his individual capacity.




                                                                                                      2
     Case:
      Case:1:18-cv-03989
            1:18-cv-03989Document
                          Document#:#:63-1
                                       71 Filed:
                                           Filed:07/16/20
                                                  06/12/20Page
                                                           Page33ofof44
                                                                      44PageID
                                                                         PageID#:684
                                                                                #:609




8.    Defendant Michael Castellan (“Castellan”) is one of two Melrose Park Deputy Chiefs of

     Police and acted as an agent of the Village. He engaged in the conduct complained of while

     acting under the color of law. He is sued in his individual capacity.

9.    Defendant Steve Rogowski (“Rogowski”) is one of two Melrose Park Deputy Chiefs of Police

     and acted as an agent of the Village. He engaged in the conduct complained of while acting

     under the color of law. He is sued in his individual capacity.

                       EXHAUSTION OF ADMINISTRATIVE REMEDIES

10. All administrative remedies for purposes of the Title VII claim have been exhausted. All

     conditions precedent to the institution of this lawsuit have been fulfilled including receipt of

     the right-to-sue letter issued by the EEOC on March 9, 2018. A copy of the Right to Sue letter

     is attached hereto as Exhibit A.

                                   FACTUAL ALLEGATIONS

                                           I. Background

11. Plaintiff’s family has been a pillar of the Melrose Park community, having dedicated over 100

     years serving the Village through a long line of public servants since 1960. This tradition of

     public service began with Scatchell, Sr.’s father-in-law who served as a firefighter and rose

     through the ranks as the fire chief until his retirement in 1997. Scatchell Sr.’s brothers-in-law,

     numerous relatives, and close family friends have devoted themselves to the safety and

     protection of Melrose Park by serving on both the fire and police departments.

12. Scatchell, Sr. was employed by the Melrose Park Police Department for over 33 years. He

     performed his job duties as a police officer with skill, competence, and professionalism.

13. Scatchell, Sr. also served as the President of the Fraternal Order of Police, Lodge 19 (“FOP”),

     MPPD’s exclusive bargaining agent, from approximately 2008 to 2017.




                                                                                                     3
  Case:
   Case:1:18-cv-03989
         1:18-cv-03989Document
                       Document#:#:63-1
                                    71 Filed:
                                        Filed:07/16/20
                                               06/12/20Page
                                                        Page44ofof44
                                                                   44PageID
                                                                      PageID#:685
                                                                             #:610




     II. Scatchell, Sr. Opposes VMP’s Racially Discriminatory Action Against Its Only
                                African-American Police Officer

14. Melrose requires its police officers, firefighters, and other employees to live within Village

   limits unless the employee is exempt pursuant to MP Ordinance §2.52.090.

15. On or about May 1, 2016, Melrose selectively enforced its residency requirement by requiring

   Kyll Lavalais (“Lavalais”), the only fill-time African American officer at VMP PD, to move

   back into Melrose Park, even though he was originally hired under an affirmative action plan

   that, as an African American, allowed him to live outside of Melrose Park.

16. VMP’s order requiring Lavalais to reestablish residency had an adverse impact on the diversity

   of the VMP police force in that it required the only African-American full-time VMP officer,

   Lavalais, who was hired under an affirmative action plan, to relocate his residency within the

   Village limits, causing him personal hardship and undermining the affirmative action and

   diversity purpose behind his hiring.

17. Lavalais filed a union grievance over the residency order, and, on or about October 1, 2016, as

   president of the FOP, Scatchell, Sr., received Lavalais’ request to arbitrate the residency issue

   in his grievance.

18. On or about October 30, 2016, the FOP retained an attorney, Gianna Scatchell, for guidance

   on Lavalais’ grievances and pending disciplinary matter.

19. Gianna Scatchell is the Plaintiff’s daughter, a fact which was at all times known to Mayor

   Serpico, and Defendants Pitassi, Castellan, and Rogowski.

20. On or about November 10, 2016, Scatchell, Sr., for the FOP, took the position that the FOP

   opposed the order requiring Lavalais to reestablish residency, and that it would contemplate

   arbitration of Lavalais’ grievance due to the hardship caused by the residency order on the

   VMP’s police force’s sole full-time African-American officer, Lavalais, and because the



                                                                                                  4
  Case:
   Case:1:18-cv-03989
         1:18-cv-03989Document
                       Document#:#:63-1
                                    71 Filed:
                                        Filed:07/16/20
                                               06/12/20Page
                                                        Page55ofof44
                                                                   44PageID
                                                                      PageID#:686
                                                                             #:611




   residency requirement was being inconsistently and disparately enforced, particularly as to the

   sole black officer.

21. Scatchell took the foregoing position verbally to Pitassi in Pitassi’s office after receiving

   Lavalais’ grievance, and also through his attorney and daughter, Gianna Scatchell, in her

   November 10, 2016 letter to Village attorneys Jeffrey Fowler and James Vasselli.

22. Vasselli and Fowler subsequently advised Serpico, Castellan, Rogowski, and Pitassi of

   Scatchell’s and the FOP’s position on the grievance.

23. Pitassi was also aware of Scatchell’s opposition to the Lavalais order and his support of the

   grievance and arbitration through Scatchell’s in-person meeting with him about it.

24. All of the individual Defendants were also made aware of Scatchell’s support of Lavalais

   because of FOP meetings regarding Lavalais’ grievance and arbitration that were held at the

   station, postings about such meetings on station bulletin boards, through talk at the station, and

   through Lieutenant DiMaio, who vigorously opposed the grievance and arbitration.

                   III. Scatchell, Sr.’s Surprise Promotion to Deputy Chief

25. On November 11, 2016, the day after Gianna Scatchell sent her letter to the Village’s attorneys

   expressing Scatchell’s and the FOP’s position in support of Lavalais, Melrose distributed its

   bi-monthly Village meeting agenda, which included a surprise promotion: “Lt. Scatchell will

   be promoted to deputy chief until 01/15/2017.”

26. Scatchell, Sr. was out of town when this promotion was announced. He learned about this

   promotion from people who had seen the agenda and called to congratulate him.

27. None of the Melrose administrators called Scatchell, Sr. to tell him about his promotion.

28. On November 11, 2016, Gianna Scatchell called Melrose Park attorney, James Vasselli

   (“Vasselli”), to learn about Scatchell’s promotion to Deputy Chief, and during that




                                                                                                   5
  Case:
   Case:1:18-cv-03989
         1:18-cv-03989Document
                       Document#:#:63-1
                                    71 Filed:
                                        Filed:07/16/20
                                               06/12/20Page
                                                        Page66ofof44
                                                                   44PageID
                                                                      PageID#:687
                                                                             #:612




   conversation Vasselli stated that the “01/15/2017” date was a typo and that the promotion

   would be through the end of Serpico’s next term.

29. Later in the day on November 11, 2016, Melrose posted a Revised Agenda that removed the

   January 15, 2017 “typo” to read: Lt. Scatchell will be promoted to deputy chief.

30. Based upon a long history of similar conduct, John Scatchell surmised that the promotion was

   designed to entice Scatchell Sr. to oppose Lavalais’ grievance going to arbitration.

31. The FOP and Scatchell did not drop its support of Lavalais’ grievance going to arbitration and

   otherwise to entice Scatchell to drop support of Lavalais’ opposition, even in light of the

   anticipated promotion of John Scatchell, Sr.

                              IV. Scatchell, Sr.’s Promotion is “Tabled”

32. On November 14, 2016, Vasselli contacted Gianna Scatchell to advise her that the promotion

   would be tabled later that day, even though the meeting had not yet occurred nor did the vote

   on tabling it yet occur.

33. At Village Board Meeting on November 14, 2016, Mayor Serpico, without any justification or

   explanation, moved to “table Lt. John Scatchell’s promotion." The Motion carried, and

   Scatchell Sr.'s promotion was tabled.

34. In at least ten years of Village Board meetings, there was not one Village Trustee who has ever

   voted against a single ordinance, resolution, or proclamation proposed by Serpico, making the

   democratic process a sham.

35. Serpico tabled the promotion to retaliate against Scatchell, Sr. for his positions perceived as

   “adverse” to the Village, to wit, advocating for Lavalais, supporting Lavalais’ grievance,

   opposing the Village’s order requiring the sole African-American officer (Lavalais) to

   reestablish residency, and supporting the grievance and the arbitration.




                                                                                                 6
  Case:
   Case:1:18-cv-03989
         1:18-cv-03989Document
                       Document#:#:63-1
                                    71 Filed:
                                        Filed:07/16/20
                                               06/12/20Page
                                                        Page77ofof44
                                                                   44PageID
                                                                      PageID#:688
                                                                             #:613




V. Scatchell, Sr. is Accused of Taking Two “Adverse” Positions to Melrose Park Through
                         His Daughter and Attorney Gianna Scatchell

36. Under the current Melrose Park regime, a culture of disparate treatment and ad hoc policy-

   making has flourished at the Melrose Park Police Department ("MPPD"). On the one hand,

   MPPD's Brass trivializes or ignores certain rule violations and even criminal misconduct when

   favored personnel are involved. On the other hand, other officers have falsified intra-

   departmental correspondence and created rules after the fact to punish lower-ranking or

   disfavored personnel.

37. On or about November 2016, Scatchell, Sr. found himself in the latter category after he

   allegedly took “two adverse positions against the Village of Melrose Park” as explained below.

38. On November 22, 2016, Village Attorney, Michael DelGaldo confirmed the retaliatory motive:

               [you] the purported attorney for the FOP, have [sic] taken an adverse
               position to the village and have twice threatened suit against
               the Village over two separate matters. (emphasis added)
39. Scatchell, Sr. refused to back down from the FOP’s position, which triggered an ongoing

   campaign of harassment from the Defendants.

40. On information and belief, following these two “adverse actions”, defendants Serpico, Pitassi,

   Castellan, Rogowski, and others agreed to retaliate against Scatchell and others for his position,

   preparing a verbal hit list of Village employees who were to suffer adverse employment actions

   as punishment for their actual or perceived support of Scatchell, Sr.

                       VI. Scatchell, Sr. is Passed up for his Promotion

41. On or about November 24 or 25, 2016, Melrose distributed its bi-weekly agenda for the

   November 28, 2016 board meeting.

42. The Agenda stated that Rogowski would be promoted to deputy chief instead of Scatchell, Sr.




                                                                                                   7
    Case:
     Case:1:18-cv-03989
           1:18-cv-03989Document
                         Document#:#:63-1
                                      71 Filed:
                                          Filed:07/16/20
                                                 06/12/20Page
                                                          Page88ofof44
                                                                     44PageID
                                                                        PageID#:689
                                                                               #:614




43. Melrose promoted Rogowski even though Scatchell, Sr. ranked the third highest in seniority

    on the MPPD; his promotion was still “tabled”; and Melrose’s 2017 Budget allocated funds

    for one (1) deputy chief in addition to the existing deputy chief.

44. Rogowski was improperly appointed to the position because the Village never fulfilled the

    condition precedent, that is, selection and approval for such appointment to Deputy Chief by

    the Personnel Board.1

45. No other Melrose employee has been placed on the Agenda to receive a promotion only to

    have that promotion “tabled” and then subsequently passed up, as happened with Scatchell

    without any explanation or justification.

                                     VII.     Additional Relevant Events

46. On November 29, 2016, the FOP filed its demand for arbitration on behalf of Lavalais.

47. On December 8, 2016, FOP Lodge 19 held its annual election, and Scatchell, Sr. lost the

    election to Raul Rodriguez (“Rodriguez”). Many of the new FOP Board members and

    supporters became hostile to Scatchell after he supported Lavalais’ arbitration and lost the

    election.

48. On December 16, 2016, a patrol officer on Scatchell, Sr.’s shift left Roll Call without

    permission. The following text exchange between the Officer and Scatchell ensued:

          Officer:             I feel like shit I’m going home

          Scatchell, Sr.       Ok next time wait for me to come in do not walk out of roll call!

          Officer:             I’ll respect when I get respect.




1
 [A]ll members of the police department … shall be officers of the village and shall be appointed by the board of fire
and police commissioners of the village. The appointments shall be concurred in by the president and board of trustees,
voting jointly.



                                                                                                                     8
  Case:
   Case:1:18-cv-03989
         1:18-cv-03989Document
                       Document#:#:63-1
                                    71 Filed:
                                        Filed:07/16/20
                                               06/12/20Page
                                                        Page99ofof44
                                                                   44PageID
                                                                      PageID#:690
                                                                             #:615




        Scatchell, Sr.    Walk out of my roll call again, and you will be in the station until further

                          notice.

        Officer           Shut the fuck up

        Scatchell, Sr.    Really you could write a to from to that then, or meet me in the Chiefs

                          [sic] office in the morning.

49. Said officer never complied with the direct order to write a to/from memorandum.

50. Scatchell, Sr. wrote a to/from to Deputy Chief Castellan explaining the insubordination.

51. Castellan responded to Scatchell, Sr.’s to/from that the officer would not be disciplined or

   investigated, despite that the aforementioned conduct demonstrated gross insubordination and

   rule and policy violations. The case was closed without any further action taken, despite

   Scatchell’s requsts.

           VIII. Scatchell, Sr.’s House Is Hit With 3-Quarter Sticks of Dynamite

52. On December 16, 2016, at or about 2:30 a.m., someone threw three ¼ sticks of dynamite at

   Scatchell, Sr.’s house near three vehicles on his driveway.

53. Scatchell, Sr. called the Melrose Park Police Department to report this crime.

54. Scatchell, Sr. discovered that some of the newly-elected FOP Board and other off-duty officers

   were attending a party a couple blocks from Scatchell, Sr.’s house.

55. The responding officer, Cacciatore went to that off-duty officer’s residence to see if anyone

   had seen or heard anything. That produced negative results.

56. Shortly after that, the off-duty officer called Cacciatore and threatened him by stating:

       Who the fuck are you to come ring my doorbell at my house? You come to my house again

       you motherfucker and I’ll destroy you” … “you ring my doorbell again and I will come

       after you with everything I have and you can bring John [Scatchell, Sr.] with you




                                                                                                     9
  Case:
   Case:1:18-cv-03989
         1:18-cv-03989Document
                       Document#:#:63-1
                                    71 Filed:
                                        Filed:07/16/20
                                               06/12/20Page
                                                        Page10
                                                             10ofof44
                                                                    44PageID
                                                                       PageID#:691
                                                                              #:616




57. Rogowski deviated from policy by failing to investigate the incident thoroughly and

   objectively as illustrated below:

       a) No additional watches were put on Scatchell, Sr.’s house (as is customary with any

           threats to officer safety);

       b) Administratively locked the two reports so that no one could access them;

       c) Never interviewed the complaining witnesses, such as Scatchell Sr.’s wife or his son,

           John Scatchell, Jr., nor the person who reported the explosion to 911, Panzini;

       d) Never inspected or collected the dynamite fragments found on the property;

       e) Never responded to Scatchell, Sr.’s text messages;

       f) Never interviewed neighbors who were present the same night and heard the explosion;

       g) Took no blast or gunpowder residue off of Scatchell’s driveway or neighboring lawn;

       h) Several days after the explosion, Rogowski emailed Scatchell, Sr. that he closed the

           matter due to insufficient evidence.

                               IX. The New FOP Board is Installed

58. On January 8, 2017, the FOP filed its revised demand for arbitration on behalf of Lavalais.

59. On or about January 10, 2017, the new FOP Board was sworn in.

60. The new FOP board deviated from its established protocol by, before even being sworn in,

   proposing, voting, and acting on new business: namely, to terminate Ms. Scatchell as the FOP

   attorney, to hire a new attorney, and to withdraw Lavalais’ demand for arbitration and end his

   grievance.

61. Rodriguez said that he terminated Ms. Scatchell because of “differences with her father.”

    X. Scatchell, Sr. is Constructively Demoted and Transferred to Station Supervisor




                                                                                                  10
     Case:
      Case:1:18-cv-03989
            1:18-cv-03989Document
                          Document#:#:63-1
                                       71 Filed:
                                           Filed:07/16/20
                                                  06/12/20Page
                                                           Page11
                                                                11ofof44
                                                                       44PageID
                                                                          PageID#:692
                                                                                 #:617




62. On or about April 15, 2017, Scatchell, Sr. attended a Melrose Park Pension Board meeting and

      opposed the Board’s directive to allow Peter Caira, a lateral transfer, to transfer his pension to

      the MPPD’s pension. Scatchell, Sr. opposed this pension transfer because MPPD’s pension is

      less than 30% funded.

63. Two weeks later, on or about April 26, 2017, Scatchell Sr. was notified that he would be

      involuntarily transferred from "Shift Supervisor" to "Station Supervisor," resulting in him

      losing direct command of all subordinate officers that were under his supervision as Shift

      Supervisor.

64. Pitassi notified Scatchell, Sr. of his “Assignment Change” by a letter that said:

                   Effective May 8, 2017, you will [sic] assigned to 4-12 shift station supervisor. Your
                   duties will be outlined at a later date. Your days off are Saturday and Sunday and
                   will receive holidays off.
65. Unsolicited assignment transfers rarely, if ever, occur mid-shift without some extenuating

      circumstance.

66. When Scatchell asked why he was being transferred, Pitassi responded that "Mayor Serpico

      ordered it."

67. Defendants significantly diminished and restricted Scatchell, Sr.’s job responsibilities and

      retaliated against him by:

          a) Transferring Scatchell, Sr., mid-shift, to a permanent 4-12 shift with no defined scope,

              no budget, and no opportunity for overtime and no opportunity for career advancement.

          b) Moving him from a shared office with other supervisors to an unfavorable location—a

              secluded office known among MPPD officers as “the hole.”2 The walls were filthy, and

              the ceiling tiles were missing. There were no blinds on the windows for weeks.


2
    The “hole” is where the MPPD Brass put supervisors who fall out of favor with them as punishment.


                                                                                                        11
  Case:
   Case:1:18-cv-03989
         1:18-cv-03989Document
                       Document#:#:63-1
                                    71 Filed:
                                        Filed:07/16/20
                                               06/12/20Page
                                                        Page12
                                                             12ofof44
                                                                    44PageID
                                                                       PageID#:693
                                                                              #:618




          Scatchell, Sr. washed the walls and paid for and installed blinds on the windows out of

          his own pocket despite that he requested that the Village reimburse him.

      c) Excluding Scatchell, Sr. from supervisor meetings to preclude him from being involved

          in policy discussions about department operations. Rogowski and/or Castellan

          scheduled such meetings.

      d) Diminishing Scatchell Sr.’s standing as a senior staff member and contributing to a loss

          of responsibilities (he went from supervising 15 officers to zero (0) officers).

      e) Depriving Scatchell, Sr. of proper resources, making it difficult to produce deliverables.

          For instance, Pitassi ignored or denied several building code violations and repairs that

          Scatchell, Sr. reported.

      f) Cutting off his access to administrative support services. Scatchell, Sr. lost access to the

          office computer and the Internet. On various occasions, he informed the IT staff, but his

          requests were ignored.

      g) Castellan boasting to other officers that Scatchell, Sr. has been “demoted, sentenced to

          the ‘hole’ and stripped of all his responsibilities.”

      h) Scrutinizing Scatchell, Sr.’s work, and attendance more closely than other officers and

          without justification. Pitassi even warned him that the “eyes of Texas were on him.”

      i) Ordering Scatchell, Sr. to remain in the office, while the daytime station supervisor

          freely came and went from the office and continued to respond to police calls. Scatchell,

          Sr. risked discipline if he did the same.

68. This reassignment was a step backward for Scatchell Sr. professionally because it was a non-

   supervisory role with non-substantive duties.




                                                                                                  12
  Case:
   Case:1:18-cv-03989
         1:18-cv-03989Document
                       Document#:#:63-1
                                    71 Filed:
                                        Filed:07/16/20
                                               06/12/20Page
                                                        Page13
                                                             13ofof44
                                                                    44PageID
                                                                       PageID#:694
                                                                              #:619




69. Pitassi provided him no scope, no job description, no budget, and no legitimate work

   assignments.

70. Pitassi initially intended to have Scatchell, Sr. audit clothing overages for sworn officers, a job

   that was previously performed by non-sworn, civilian personnel, and barely involved enough

   work to fill a single shift, much less a full time position. However, Scatchell was never actually

   tasked with even this assignment by Pitassi.

71. Scatchell, Sr. was effectively on “house arrest” in retaliation for having “taken adverse

   positions” to Melrose.

72. Scatchell Sr. remained in this position until he retired in June 2018 as a result of the ongoing,

   hostile retaliatory work environment.

              XI. Individual Defendants Try to Pin a False Case on Scatchell, Sr.

73. On August 9, 2017, Lavalais’ arbitration was scheduled as a result of an agreement that

   Lavalais reached with the FOP in Illinois Labor Relations Board litigation against the FOP.

   Scatchell, Sr. was going to testify on Lavalais’ behalf.

74. On August 30, 2017, on information and belief, as retribution for taking another “position

   adverse to the Village” the Individual Defendants directly, personally, and in concert,

   attempted to pin a false case on Scatchell, Sr.

75. At approximately 11:25 p.m. Scatchell, Sr. was backing out of his driveway when a driver

   "swerved around his truck at a high rate of speed and drove up on his driveway apron and then

   re-entered the roadway from the parkway." A NestCam recorded the entire incident.

76. Scatchell, Sr. believed that the driver was impaired, so he pulled the driver over, and requested

   officer assistance.




                                                                                                    13
  Case:
   Case:1:18-cv-03989
         1:18-cv-03989Document
                       Document#:#:63-1
                                    71 Filed:
                                        Filed:07/16/20
                                               06/12/20Page
                                                        Page14
                                                             14ofof44
                                                                    44PageID
                                                                       PageID#:695
                                                                              #:620




77. Upon arrival, two of the officers subsequently corroborated Scatchell, Sr.’s position that the

   driver was driving erratically, disobeying traffic signals, and talking on his phone. The driver

   was issued citations for the traffic infractions.

78. The police report was written the next day by Castellan's godchild, Anzaldi and nephew,

   Castellan, Jr. and the day after the citizen’s complaint was filed, indicating that they wrote their

   reports to conform to the citizen complaint.

79. On or about September 1, 2017, the driver’s parents Emailed Mayor Serpico to complain about

   Scatchell, Sr. (hereinafter “Morales Complaint”).

80. On September 5, 2017, Rogowski responded to Morales’ parents by attaching a blank Citizen’s

   Complaint form to the following Email:




81. On September 18, 2017, Rogowski again deviated from protocol by offering to appear on

   behalf of Mr. Morales at the upcoming hearing. Rogowski is not an attorney.




                                                                                                    14
  Case:
   Case:1:18-cv-03989
         1:18-cv-03989Document
                       Document#:#:63-1
                                    71 Filed:
                                        Filed:07/16/20
                                               06/12/20Page
                                                        Page15
                                                             15ofof44
                                                                    44PageID
                                                                       PageID#:696
                                                                              #:621




82. Rogowski never informed Scatchell, Sr. of the September 19, 2017 court date.

83. While Scatchell, Sr. was under an “internal investigation," the Defendants took the following

   actions:

    a) Administratively locked the police reports relating to this incident;

    b) Not informing Scatchell, Sr. he was being investigated;

    c) Not interviewing Scatchell, Sr.;

    d) Never reviewing the NestCam footage;

    e) Denying several FOIA requests under the guise that the records were part an “active

       criminal investigation” and any disclosure would “interfere with the investigation,” even

       though there was no basis to consider it criminal or administrative by Rogowski’s own

       admission.

       XII.   Defendants Retaliate against Scatchell, Sr. for Filing his EEOC Charge

84. On September 15, 2017, Scatchell, Sr. filed a complaint with the Equal Employment

   Opportunity Office (“EEOC”) for retaliation, but that only made things worse.

85. On or about October 25, 2017, Defendants received Scatchell, Sr.’s EEOC Charge.

86. Within days of the Defendants learning about the EEOC complaint, Defendants retaliated

   against Scatchell, Sr. in violation of 42 U.S.C. 2000e-3(a) in the following ways:



                                                                                              15
    Case:
     Case:1:18-cv-03989
           1:18-cv-03989Document
                         Document#:#:63-1
                                      71 Filed:
                                          Filed:07/16/20
                                                 06/12/20Page
                                                          Page16
                                                               16ofof44
                                                                      44PageID
                                                                         PageID#:697
                                                                                #:622




      a) On or about September 20, 2017, Pitassi informed Scatchell that he received two

         anonymous letters accusing Scatchell of a myriad of misconduct, but Pitassi stated that he

         shredded one of them.

      b) Defendant Pitassi was observed saying: “If they want a war, we’ll give them a war.”

         Scatchell, Sr. perceived this to be a threat.

      c) On October 26, 2017, one day after receiving the EOC Charge, Melrose Park’s director

         of human resources called Scatchell Sr. asking if his security company would hire her

         brother (a convicted felon). Scatchell, Sr. does not own a security company. His cousin,

         John Scatchell does. On information and belief, this was another retaliatory act designed

         to see if Scatchell, Sr. violated the Village’s secondary employment disclosure

         requirement.

      d) On October 26, 2017, one day after receiving the EOC Charge, two months after the

         Morales Incident, Rogowski launched an informal investigation against Scatchell, Sr. and

         requested that the officers and supervisor on scene write to/from memos. Scatchell, Sr.

         and Scatchell, Jr. were not asked to write one even though both were on scene.

      e) On October 26, 2017, one day after receiving the EOC Charge, Castellan’s nephew,

         Giovanni Castellan and his godson, Robert Anzaldi, Jr. both wrote to/from memos that

         were completely different from the original police report that Anzaldi Jr. had written two

         months before. Each to/from contained new and unsubstantiated allegations.

      f) On December 11, 2017, Melrose revised its ordinances to retire police officers and

         firefighters at age 62 automatically if they have 30 years on.3




3
 Ordinance No. 2190 - Amending the Melrose Park Municipal Code by Adopting § 2.60.180 and § 2.64.180
Establishing a Mandatory Retirement Age for Police Officers and Firefighters Employed by the Melrose Park.


                                                                                                             16
    Case:
     Case:1:18-cv-03989
           1:18-cv-03989Document
                         Document#:#:63-1
                                      71 Filed:
                                          Filed:07/16/20
                                                 06/12/20Page
                                                          Page17
                                                               17ofof44
                                                                      44PageID
                                                                         PageID#:698
                                                                                #:623




87. Scatchell, Sr. was harassed into an early retirement on or about June 7, 2018, before he was 62

     years old.

88. On July 6, 2018, Ms. Piemonte, sent Scatchell, Sr. a certified letter demanding that he return a

     laundry list of purported police property within 24 hours to Defendants Castellan or Pitassi or

     the MPPD “may pursu[e] civil charges for conversion and/or criminal charges for theft.” This

     was an unprecedented act as some of the items were more than 10 years old.

      XIII. Defendants’ Pre-textual Investigation of Scatchell, Sr.’s Son as Retaliation

89. On November 13, 2018, approximately 18 days after Defendants received Scatchell, Sr.’s

     EEOC complaint, and in furtherance of their conspiracy to retaliate against Scatchell Sr. for

     his protected and oppositional conduct, the individual Defendants then targeted John Scatchell

     Jr., for an investigation based on an anonymous letter that he was abusing his sick leave despite

     that Scatchell, Jr. had only been off of work for four days at the time VMP started its

     investigation.4

90. Castellan claimed that an anonymous officer “slid [a letter] under his office door.”

91. Despite the extensive camera system in the police station, Defendants never viewed the

     cameras to determine who the anonymous person was and the videos from that date have been

     destroyed.

92. Further, the letter was unsworn and contained no dates, no times, no locations, nor any other

     information that would rise to a "reasonable suspicion" that Scatchell, Jr. was abusing his sick



4
  This violates the union contract, specifically, § 5.3 of the CBA, covering a police officer’s use of
sick leave that requires that:
        A three-panel Review Board shall oversee the application of the Sick Leave Policy …
        provided that the Review Board shall not inquire into any particular case until the
        officer has been on sick leave for at least one (1) month. (Emphasis added)



                                                                                                   17
     Case:
      Case:1:18-cv-03989
            1:18-cv-03989Document
                          Document#:#:63-1
                                       71 Filed:
                                           Filed:07/16/20
                                                  06/12/20Page
                                                           Page18
                                                                18ofof44
                                                                       44PageID
                                                                          PageID#:699
                                                                                 #:624




       leave. More was required. Sharud Din v. City of Chicago, 883 F.Supp. 270, 273 (N.D. Ill.

       1995); See Anderson v. Human Rights Com'n, 314 Ill. App. 3d 35, 42–46, 246 Ill. Dec. 843,

       731 N.E.2d 371 (1st Dist. 2000) (documents should not be admitted when the witness testifying

       about them does not have the personal knowledge to establish a proper foundation).

93. Within hours of receiving this letter, Defendants acted in concert with Caira—the officer that

       Scatchell Sr. opposed at the pension meeting—to give him the “full resources of the

       department” to carry out a 219-hour of surveillance of Scatchell, Jr. during a one-month span.

94. As a full-time police officer covered by the Collective Bargaining Agreement (“CBA”),

       Scatchell could not be relieved from duty, suspended, discharged, or disciplined in any manner

       without the Village of Melrose Park having established just cause.

95. Additionally, the MPPD follows a progressive discipline approach to discipline.

96. Prior to this investigation, Scatchell, Jr. had an unblemished record. Scatchell, Jr. was never

       warned or disciplined. In fact, the first time that Scatchell, Jr. was on notice that Defendants

       took issue with his behavior was when he was served with a notice of interrogation.

                XIV. Defendants’ 219 Hour Witch Hunt Against Scatchell, Sr.’s Son

97. Scatchell, Jr.’s investigation was unlike any that had been done of any other police officer in

       the Village’s history, that included, but was not limited to: Sending ex parte communications

       to Scatchell, Jr.’s treating physician, to “make him aware of his obligations pursuant to 430

       ILCS 65/8/1(d)5” when there was no indication that he was a threat to himself or others;

       subjecting him to fitness-for-duty examinations; forcing him to ride with other officers when

       he was medically cleared to work; improperly disclosing significant personal information (e.g.

       social security number, home address, phone number, and driver’s license number) to third



5
    Trying to revoke his FOID card following Scatchell Jr.’s treatment in an unrelated Officer Involved Shooting


                                                                                                                   18
  Case:
   Case:1:18-cv-03989
         1:18-cv-03989Document
                       Document#:#:63-1
                                    71 Filed:
                                        Filed:07/16/20
                                               06/12/20Page
                                                        Page19
                                                             19ofof44
                                                                    44PageID
                                                                       PageID#:700
                                                                              #:625




   parties, including to a convicted felon; sending such sensitive information over an unencrypted

   network connection to non-governmental Email addresses; improperly obtaining his mother’s

   TollPass records in an attempt to determine his location on certain dates; trivializing or

   ignoring his grievances; deviating from the SOP’s and protocol involving Officer Involved

   Shooting incidents; improperly using LEADS and Soundex reports to effectuate their

   investigation; violating the Open Meetings Act; failing to consider mitigating evidence; failing

   to provide discovery pursuant to SOP 1020; failing to consider progressive discipline;

   engaging in disparate treatment and favoritism towards other employees but not Scatchell, Jr.;

   using an “anonymous letter” as the basis to investigate Scatchell, Jr., then withdrawing the

   only charge in the Statement of Charges that mentioned the anonymous letter; deviating from

   established policy and the Illinois’ Uniform Peace Officers’ Disciplinary Act; relying on

   speculation that was contrary to the undisputed evidence; misrepresenting the evidence; and

   investigating and seeking Scatchell, Jr.’s termination based on ginned-up, trumped-up, trivial

   bases that were pretextual litigation figments to justify firing him as retaliation.

98. Melrose spent over $200,000 of taxpayer money to prosecute these trumped up charges against

   Scatchell, Jr..

99. In addition, VMP had special audiovisual equipment installed in the Police Board hearing room

   especially for John Scatchell, Jr.’s hearing.

    XV.    Defendants Terminate Scatchell, Sr.’s Son As Retaliation For Scatchell, Sr.’s

100.   On December 6, 2018, in complete disregard of Scatchell Jr.’s status as a full-time police

   officer, and the express terms of the CBA, the Board issued a final decision and order

   terminating Scatchell, Jr. from his position of police officer with Defendant Village.




                                                                                                19
 Case:
  Case:1:18-cv-03989
        1:18-cv-03989Document
                      Document#:#:63-1
                                   71 Filed:
                                       Filed:07/16/20
                                              06/12/20Page
                                                       Page20
                                                            20ofof44
                                                                   44PageID
                                                                      PageID#:701
                                                                             #:626




101.     The Board proceeding was a total sham, however, and would never have occurred but-for

   the other Defendants’ hell-bent determination to punish Plaintiff John Scatchell, Sr. for daring

   to challenge them in the Lavalais residency matter. The Board proceeding was retribution

   upon the son of the malice Defendants at all times have harbored against the father.

102.     Nothing in the Statement of Charges supports the conclusion that Scatchell’s “conduct

   constitutes some substantial shortcoming which renders his continuance and employment in

   some way detrimental to the discipline and efficiency of the public service and something

   which the law and sound public opinion recognize as good cause for him to no longer occupy

   his position.”

103.     Throughout Scatchell, Jr.’s proceedings at the Board of Fire and Police Commissioners,

   phone records show that there were substantial and repeated communications between the

   individual Defendants and members of the Police Board on key Scatchell, Jr. hearing dates and

   otherwise.

104.     At all times, Plaintiff Scatchell, Jr. never distanced himself from his father’s actions, never

   denounced his father’s actions, and refused to disavow his father’s right and lawful actions.

105.     After Defendants terminated Scatchell, Jr., they have continued their retaliatory conduct in

   the following ways:

       a) Breaking the lock on his locker without contacting his counsel to open the lock or to be

          present when it was opened (no policy that he lost his expectation of privacy);

       b) Refusing to compensate Scatchell, Jr. for his vacation and comp time (MPPD officers

          work 2018 for 2019 vacation and comp time), despite his demand;

       c) Filing a report against Scatchell, Jr. with the Illinois Law Enforcement Training and

          Standards Board to prevent him from ever being hired as a police officer. Even though




                                                                                                     20
 Case:
  Case:1:18-cv-03989
        1:18-cv-03989Document
                      Document#:#:63-1
                                   71 Filed:
                                       Filed:07/16/20
                                              06/12/20Page
                                                       Page21
                                                            21ofof44
                                                                   44PageID
                                                                      PageID#:702
                                                                             #:627




          other police officers have been terminated, this is the first time that Defendants filed such

          a report. Defendants did not even wait for the decision to be “final” and appeal rights to

          be exhausted. 50 ILCS 705/6.2;

       d) Failing to send Scatchell, Jr. general notice or notice upon a qualifying event pursuant to

          Consolidated Omnibus Budget Reconciliation Act (COBRA) rights within 30 days of

          separation (after the January 1, 2019 deadline to get insurance coverage) and even though

          other police officers who were terminated received the option for COBRA coverage;

       e) Denying and/or rescinding John Scatchell, Jr. his COBRA rights entirely; and,

       f) Failing to send Scatchell, Jr. the Illinois Department of Employment Security rights within

          five (5) days of separation.

106.     Defendant Pitassi did nothing to stop the retaliation as he was required to do by Department

   policy. By allowing the retaliation against Scatchell, Sr. to continue unabated Director Pitassi

   condoned, ratified, encouraged, and agreed to the retaliation.

107.     Throughout most of these key dates, Scatchell, Sr. alleges that Serpico, Pitassi, Rogowski,

   and Castellan engaged in extensive conversations via their personal or Village-issued cell

   phones in furtherance of their conspiracy.

       XVI. Comparators Show That Melrose Park, Illinois Does Not Discipline For The
                      Allegations Raised Against Scatchell, Sr.’s Son

108.     Defendant VMP operates a dysfunctional disciplinary system that is flawed at all levels

   based on its de facto policy, practice and/or custom of concealing certain officers’ misconduct.

109.     The concealment and suppression of the existence of misconduct includes: failure to

   sufficiently investigate allegations of misconduct; failure to accept complaints from citizens

   against police officers; the failure to investigate criminal conduct where off or on duty officers

   are involved; failure to promptly identify or record witness statements or to preserve evidence;



                                                                                                    21
 Case:
  Case:1:18-cv-03989
        1:18-cv-03989Document
                      Document#:#:63-1
                                   71 Filed:
                                       Filed:07/16/20
                                              06/12/20Page
                                                       Page22
                                                            22ofof44
                                                                   44PageID
                                                                      PageID#:703
                                                                             #:628




   fabrication of exculpatory evidence or destruction of evidence; and failure to initiate prompt

   disciplinary procedures related to the alleged misconduct, even when the allegation of

   misconduct has obvious merit, and failure to properly supervise or train police officers.

110.     To that end, Defendants trivialize, ignore, and impose arbitrary and capricious penalties

   upon employees for alleged misconduct without any regard for consistency in recommending

   or imposing discipline and/or what level of discipline to institute.

         A. Defendants’ Pitassi’s and Castellan’s Double-Standard Disciplinary Policy

111.     Defendants Pitassi and Castellan have family members on the MPPD. Defendant Pitassi’s

   son is Sam Pitassi Jr. and Defendant Castellan’s nephew is Giovanni Castellan.

112.     Defendants Pitassi and Castellan claim that their relatives on the MPPD are held to a

   “higher standard” of conduct than other police officers. On belief, the opposite is true.

113.     Pitassi Jr. and Giovanni Castellan have been responsible for several major SOP infractions.

114.     In fact, on or about December 23, 2017, the Sun Times published an article, Melrose Park

   police brass faced with disciplining cop relatives, which questioned Defendants Pitassi and

   Castellan’s double standard regarding the disciplinary process as applied to their relatives.

                       i.   Defendant Castellan’s Nephew: Giovanni Castellan

115.     Defendant Giovanni Castellan has been an MPPD officer for approximately three years.

116.     In that time, Giovanni racked up several SOP violations including, on belief:

       a) Stalking a Victim: Giovanni inappropriately contacted the victim of domestic violence

          matter. She went to the police department to make a complaint, but the matter was

          whitewashed by a Supervisor. Discipline imposed: None.

       b) Arrest for Disorderly Conduct while on Probation: Giovanni was arrested, while off duty,

          for disorderly conduct in another town. He was accused of driving his car at a female




                                                                                                   22
    Case:
     Case:1:18-cv-03989
           1:18-cv-03989Document
                         Document#:#:63-1
                                      71 Filed:
                                          Filed:07/16/20
                                                 06/12/20Page
                                                          Page23
                                                               23ofof44
                                                                      44PageID
                                                                         PageID#:704
                                                                                #:629




          pedestrian in an aggressive manner. Giovanni was also accused of taunting the woman by

          walking past her and making pig noises. Discipline imposed: Giovanni only forfeited two

          vacation days with the opportunity for them to be reinstated even though he was on

          probation and should have been automatically terminated.

       c) Violating the Residency Policy: When Giovanni was arrested, he listed his home address

          in Oak Brook—in violation of the residency policy. Discipline imposed: None.

       d) Castellan’s Nephew’s Excessive Force Complaint: In late 2019, while on a traffic stop,

          Giovanni used physical force and broke the suspect’s arm. Discipline imposed: None

       e) “Unintentionally” Shooting at an Unarmed African American Suspect: Two weeks later,

          Giovanni responded to a call of retail theft in progress. The suspect ran away, and

          Giovanni began a foot pursuit that culminated with him “unintentionally” shooting at the

          unarmed African American suspect during the “heat of the moment and the chase.”6

          Giovanni knew, or should have known, that deadly force would never have been justified

          on a retail theft. Discipline imposed: On belief, none.

       f) Fired from Working Security at the District 89. The Superintendent of District 89 School

          fired Giovanni from working security at the District’s schools. On belief, after being

          terminated, he pulled over the Superintendent to annoy her and to harass her.

                              ii.   Defendant Pitassi’s son, Sam Pitassi Jr.

117.     Defendant Pitassi’s son, Sam Pitassi Jr. (“Pitassi Jr.”) has been an MPPD officer for

     approximately seven years.




6
 https://chicago.suntimes.com/crime/2019/11/27/20984574/melrose-park-officer-gun-discharge-jewel-osco-
shoplifting-suspect.



                                                                                                         23
 Case:
  Case:1:18-cv-03989
        1:18-cv-03989Document
                      Document#:#:63-1
                                   71 Filed:
                                       Filed:07/16/20
                                              06/12/20Page
                                                       Page24
                                                            24ofof44
                                                                   44PageID
                                                                      PageID#:705
                                                                             #:630




118.   Chief Pitassi’s Son Negligently Fires Duty Weapon in a Bathroom Stall: Pitassi Jr.

   negligently fired his gun while in a bathroom stall during a break from a training session at

   another police department. Discipline imposed: He was required to take education courses to

   avoid forfeiting two days of vacation time.

119.   Chief Pitassi’s Son Rear-Ends Civilian while Driving Squad Car: Later in 2017, Pitassi, Jr.

   “negligently” rear-ended a civilian’s vehicle with his squad car. The police report blamed the

   accident on the civilian driver — even though rear-end collisions are almost always the striking

   vehicle’s fault. The woman Pitassi Jr. rear-ended was hospitalized. He was not immediately

   tested for drugs or alcohol, which is against policy. Discipline imposed: He forfeited two

   vacation days with the opportunity for them to be reinstated. Instead, Pitassi Jr. was transferred

   to a specialty assignment in the tactical unit, which would be considered a promotion.

120.   Chief Pitassi’s Son’s Vehicle Collides with a Skateboarder: On September 21, 2019 Pitassi

   Jr., while on sick leave, was involved in another traffic incident. This time, the police report

   alleges that a minor child on a Skateboard struck Pitassi Jr.’s truck. On belief, Pitassi Jr. was

   not immediately tested for drugs or alcohol or investigated for leaving the house while on sick

   leave. Discipline imposed: On belief, none.

121.   Working at the Local Marijuana Dispensary: On belief, on January 1, 2020, Pitassi Jr.

   began moonlighting at one of the cannabis dispensaries, despite that marijuana is still

   prohibited under federal law.

           iii.   Disparate Treatment: The MPPD Officers’ Tolerated Misdeeds

122.   MPPD’s culture reveals a troubling pattern of misconduct among similarly situated MPPD

   officers who have not faced extensive investigations or disciplinary actions for conduct that

   clearly violates the MPPD’s policies and practices, which perpetuates a code of silence.




                                                                                                  24
 Case:
  Case:1:18-cv-03989
        1:18-cv-03989Document
                      Document#:#:63-1
                                   71 Filed:
                                       Filed:07/16/20
                                              06/12/20Page
                                                       Page25
                                                            25ofof44
                                                                   44PageID
                                                                      PageID#:706
                                                                             #:631




123.     This Code of Silence is an implicit understanding between and among members of the

   MPPD resulting in a refusal or failure to report instances of misconduct of which they are

   aware despite their obligation to do so as sworn peace officers to protect themselves or their

   fellow officers from discipline, criminal prosecution, or civil liability.

124.     This failure to discipline engendered the firm understanding among MPPD Officers, that

   they are above the law and can act with impunity without the fear of consequences.

125.     The Municipal policymakers, Serpico and the Village Board of Trustees, are aware,

   condone, or facilitate the enforcement of this “code of silence,” which is neither manifestly

   job-related nor consistent with business necessity.

126.     In the rare instances when complaints of misconduct are sustained, discipline is haphazard

   and unpredictable and is meted out based on rank and internal connections, which does little

   to deter misconduct.

127.     The examples below provide a small snapshot of the capriciousness of MPPD’s

   disciplinary process:

       a) Removed Shell Casings from Crime Scene: Two MPPD officers were at a bar when

          allegedly one or both of them shot off their weapons. Shell casings were removed from

          the crime scene. Discipline imposed: None.

       b) Improper Overtime Payments: On at least two paychecks, Ofc. Gene Cacciatore was paid

          for overtime that he did not work. Cacciatore reported this overpayment to Defendant

          Castellan who did not order him to return the money. Discipline imposed: None. He was

          promoted to sergeant.

       c) Stolen Police Car: Lt. DiMaio left his marked squad car unlocked and running while he

          responded to a call. The woman who called the police stole the squad car. It was the ISP,




                                                                                                25
Case:
 Case:1:18-cv-03989
       1:18-cv-03989Document
                     Document#:#:63-1
                                  71 Filed:
                                      Filed:07/16/20
                                             06/12/20Page
                                                      Page26
                                                           26ofof44
                                                                  44PageID
                                                                     PageID#:707
                                                                            #:632




     not DiMaio, who reported the vehicle as stolen. The ISP notified the MPPD that one of

     its squads was traveling at a high rate of speed on an expressway. Discipline imposed:

     Forfeited three vacation days and was removed as shift commander for one week.

  d) Stolen Vehicle: A few years later, Station Supervisor Lt. DiMaio’s personal vehicle was

     left running unattended and was stolen off of his driveway costing the MPPD more time

     and resources. Discipline imposed: None.

  e) Battering a Resident: On belief, Lt. DiMaio, as Station Supervisor, left his post and went

     to a call where he punched one of the residents. The resident filed a sworn citizen’s

     complaint and requested an investigation. Discipline imposed: None.

  f) Threatening another officer and a supervisor: Sam Chiapetta threatened Sgt. Cacciatore

     and his supervisor, Scatchell Sr. stating: “Who the fuck are you to come ring my doorbell

     at my house? You come to my house again you motherfucker and I’ll destroy you” …

     “you ring my doorbell again and I will come after you with everything I have and you can

     bring John [Scatchell Sr.] with you.” Discipline imposed: No discipline after an informal

     investigation. Chiapetta was promoted to lieutenant six (6) months later.

  g) Stolen golf cart: On belief, two officers, while drunk stole, destroyed, and hid a golf cart

     belonging to a local business owner. Discipline imposed: Neither officer was disciplined.

  h) Sick Leave Abuse: Castellan’s godchild, Anzaldi Jr. was a lateral transfer from Berkeley.

     His personnel file indicates that he violated the sick leave policy several times.

  i) Squad Accident without a Drug Test: In 2018, Anzaldi Jr. was involved in an accident

     with his squad car. Similar to Pitassi Jr., Anzaldi Jr. was not immediately tested for drugs

     or alcohol as is required by the SOP’s. Discipline imposed: None.




                                                                                              26
Case:
 Case:1:18-cv-03989
       1:18-cv-03989Document
                     Document#:#:63-1
                                  71 Filed:
                                      Filed:07/16/20
                                             06/12/20Page
                                                      Page27
                                                           27ofof44
                                                                  44PageID
                                                                     PageID#:708
                                                                            #:633




  j) Not Properly Searching a Prisoner: The Cook County Department of Corrections rejected

     a prisoner held in MPPD’s lock-up because the MPPD officers did not properly search the

     prisoner and drugs were found in his pocket. Discipline imposed: None.

  k) Prisoner Dying in Holding Cell: In December 2018, a prisoner died in the MPPD holding

     cell, without any meaningful investigation or disicpline. Discipline imposed: None.

  l) Writing Bogus Parking Tickets: On belief, officer Nikole Spatafora wrote around $10,000

     worth of bogus parking tickets to the same vehicle over the course of several weeks. On

     further belief, the DMV suspended the vehicle owner’s driver’s license because of the

     bogus tickets. Discipline imposed: 30-day Suspension.

  m) Relocating another Officer’s Breast Milk: Lt. Maiello unplugged a mini refrigerator that

     contained a female police officer’s breast milk from the break room and moved it into the

     hallway. Discipline imposed: Forfeited an unknown number of compensatory days.

  n) Officer Raul Rodriguez used a harness that was inventoried as evidence to saddle a rookie

     officer. He then pretended to ride this rookie while pointing his service weapon at the

     ceiling. Defendant Pitassi testified that this behavior was “a problem.” Discipline

     Imposed: None. Rodriguez was recently promoted to Assistant to the Deputy Chief.




                                                                                           27
     Case:
      Case:1:18-cv-03989
            1:18-cv-03989Document
                          Document#:#:63-1
                                       71 Filed:
                                           Filed:07/16/20
                                                  06/12/20Page
                                                           Page28
                                                                28ofof44
                                                                       44PageID
                                                                          PageID#:709
                                                                                 #:634




        o) Off-duty Fight: Officer Panzini was involved in an off-duty fight at the local Target store

            where he allegedly beat up another patron. Discipline imposed: Unknown suspension.

        p) Catch and Release Tactics: Officer Panzini detained an anti-abortion activist. Panzini

            dropped him off in Maywood even though he was never arrested. Panzini berated the

            protestor by stating: “This isn’t an arrest, so shut up with your bullshit and go show this

            garbage to somebody in fucking Wheaton.”7 Discipline imposed: On belief, none.

        q) Hiring a Racially Insensitive Police Officer: Frank Fazio, on belief, was hired to fill

            Scatchell Jr.’s vacancy. The BOFPC hired Fazio even though he resigned from the Glen

            Ellyn police department to avoid being terminated for using an ethnic slur against

            Mexicans by calling them “beaners.” The BOFPC claimed it was unaware of Fazio’s

            misconduct and blamed Glen Ellyn for not informing them of Fazio’s background. 8 Yet,

            the VMP could not even confirm if it had reviewed Fazio’s personnel file or if it followed


7
 https://chicago.suntimes.com/2019/1/17/18363963/anti-abortion-activist-says-melrose-park-cop-chastised-and-left-
him-in-maywood.
8
    https://chicago.suntimes.com/2019/7/19/20698300/melrose-park-police-ethnic-slur-frank-fazio-iii-ron-serpico


                                                                                                                  28
 Case:
  Case:1:18-cv-03989
        1:18-cv-03989Document
                      Document#:#:63-1
                                   71 Filed:
                                       Filed:07/16/20
                                              06/12/20Page
                                                       Page29
                                                            29ofof44
                                                                   44PageID
                                                                      PageID#:710
                                                                             #:635




          up on Fazio’s response on his MPPD employment application about his time with Glen

          Ellyn: “I was asked to resign.”

       r) False police report: An officer lied in a police report by saying that a car accident occurred

          in the VMP when it happened elsewhere. Discipline imposed: None.

       s) Battering a Suspect: Two MPPD officers battered a suspect. One of the officers put the

          handcuffed suspect in a chokehold while the other officer sat on him and repeatedly hit

          him with her handcuffs. This incident was also captured on video and provided to the

          MPPD supervisors. Discipline imposed: None. Both officers are now field training

          officers who train and mentor new MPPD police officers.

       t) Shooting and Killing an African American: An off-duty MPPD officer, Vito Migliore

          went to Maywood, Illinois and shot and killed one African American male, inside a private

          residence, and wounded another. Discipline imposed: On belief, notwithstanding his gross

          misconduct and potential criminal activity, Migliore was allowed to keep working for the

          MPPD as a law enforcement officer. In January 2020, Migliore was allowed to return to

          full duty, and, despite that, a month later had another improper conduct incident and has

          not been terminated.

       u) Roommates with a Dangerous Convicted Felon: Darrell Farmer, a part time MPPD officer

          lived with a convicted felon who allegedly kidnapped his girlfriend, raped her, and

          brought her back to his Melrose Park home that he shares with Farmer.

128.     The only thing that the aforementioned officers have in common is that none of them filed

   a civil rights charge against any of the individual Defendants, nor do they associate with anyone

   who did, such as Scatchell Jr. or Scatchell Sr.

               B. The BOFPC’s Arbitrary and Capricious Disciplinary Standard




                                                                                                     29
 Case:
  Case:1:18-cv-03989
        1:18-cv-03989Document
                      Document#:#:63-1
                                   71 Filed:
                                       Filed:07/16/20
                                              06/12/20Page
                                                       Page30
                                                            30ofof44
                                                                   44PageID
                                                                      PageID#:711
                                                                             #:636




129.     The BOFPC’s disciplinary system fails to provide clear guidance on appropriate, fair, and

   consistent penalty ranges.

130.     The BOFPC ultimately carried out the individual Defendants’ retaliation by terminating

   Scatchell for his first alleged acts of misconduct, while turning a blind eye when other preferred

   officers were accused of substantially similar or more egregious misconduct.

131.     On belief, the BOFPC never terminated a police officer for abusing the sick leave policy,

   much less an officer who had never previously violated the sick leave policy.

132.     Instead, when the BOFPC sustained charges of sick leave abuse, it failed to punish the

   officer or punished them with an unpaid suspension. For example:

       a) The BOFPC suspended—not terminated—Officer Negron for violating the sick leave

          policy even though he had a prior disciplinary history, which included at least five prior

          sick leave violations, insubordinate behavior, and conduct unbecoming of a police officer.

       b) The BOFPC also did not suspend or terminate Defendant Serpico’s son, former Melrose

          Park fire fighter, Michael Serpico even though he violated at least six (6) direct orders and

          had not shown up to work in some time. On belief, the charges against Michael Serpico

          were withdrawn and he voluntarily resigned.

133.     In similar fashion, the BOFPC did not terminate Melrose Park fire fighter Tim Ude, who

   while off duty, walked into the emergency room of Loyola Hospital and stole medical supplies.

   When he was confronted by a hospital employee, Ude lied and said that the fire department

   needed the medical supplies. The MPPD arrested him. Ude was brought before the BOFPC,

   but was allowed to voluntarily resign nearly five (5) months after his arrest.

134.     The BOFPC allowed other police officers the chance to resign (Ofc. Pretzie and Ofc.

   Espinosa) prior to being terminated.




                                                                                                    30
 Case:
  Case:1:18-cv-03989
        1:18-cv-03989Document
                      Document#:#:63-1
                                   71 Filed:
                                       Filed:07/16/20
                                              06/12/20Page
                                                       Page31
                                                            31ofof44
                                                                   44PageID
                                                                      PageID#:712
                                                                             #:637




135.     Scatchell Jr. was never given the option to resign.

136.     As noted, the individual Defendants were in constant contact with the Board’s members on

   key dates in Scatchell’s case.

                        C. Defendants History of Third-Party Retaliation

137.     As a matter of widespread practice so prevalent as to comprise municipal policy, those who

   have dared to oppose the Serpico Administration have experienced retaliation in a manner

   similar to that alleged by Plaintiff. For example, and on belief:

138.     Trombetta v. Board of Education, 2003 WL 23685091

       a) District 89 School District terminated Generoso Trombetta (“Trombetta”) in retaliation

          for exercising his First Amendment rights to manage and support his cousin’s opposing

          mayoral campaign against Defendant Serpico.

       b) After a 14-day trial, in just three hours, the jury found in favor of Trombetta holding that

          Defendant Serpico retaliated against Trombetta and other “political enemies” by

          persuading and influencing the school board to terminate Trombetta’s contract and to

          investigate his five-year old niece even though Serpico was not on the school board. The

          jury awarded Trombetta $1 million in punitive damages against Serpico.

139.     Figueroa v. Village of Melrose Park and Sam C. Pitassi, 1:13-cv-3026

       a) Blanca and Anthony Figueroa are siblings. The VMP hired Anthony as a firefighter and

          Blanca as a police officer. Blanca sued the MPPD and Defendant Pitassi alleging gender

          discrimination. The case ultimately settled sometime around the end of 2015. Less than

          two years later, in April 2017, the BOFPC brought charges against Anthony Figueroa for

          his purported residency violation. He was ultimately terminated even though several other

          firefighters live outside of the VMP in violation of the residency policy.




                                                                                                   31
 Case:
  Case:1:18-cv-03989
        1:18-cv-03989Document
                      Document#:#:63-1
                                   71 Filed:
                                       Filed:07/16/20
                                              06/12/20Page
                                                       Page32
                                                            32ofof44
                                                                   44PageID
                                                                      PageID#:713
                                                                             #:638




  COUNT I – 42 U.S.C. § 1983 DEPRIVATION OF FIRST AMENDMENT RIGHTS OF
                           SPEECH AND ASSOCIATION
                          Plaintiff v. All Individual Defendants

140.   The Plaintiff realleges all other paragraphs of this First Amended Complaint and

   incorporates them by reference as if fully set forth herein.

141.   The First Amendment to the United States Constitution guarantees the Plaintiff's rights to

   speak on matters of public concern free from retaliation.

142.   As described more fully above and incorporated by reference herein, Plaintiff engaged in

   extensive protected speech on matters of public concern, including, but not limited to publicly

   opposing race discrimination in the Lavalais matter, advocating for union and labor rights on

   behalf of a fellow officer, to wit, Kyll Lavalais, and opposing questionable pension spending.

143.   Scatchell, Sr. had no job purpose for his speech and associational activity, no self-interest

   for his speech and associational activity, and his speech and associational activity occurred

   through acts outside of the line of duty, including as a private citizen in signing the Declarations

   on behalf of Lavalais, acting as President of a labor organization (the FOP Lodge), voting in

   favor of Lavalais’ grievance over his residency going to arbitration, retaining counsel and his

   daughter, Gianna Scatchell, to communicate his opposition of the Lavalais residency order,

   entertaining Lavalais’ grievance for arbitration at a public FOP membership meeting and in

   FOP Executive Board meetings, holding meetings with fellow Melrose Park officers and the

   FOP regarding sending Lavalais’ grievance to arbitration, meeting with Chief Pitassi regarding

   Lavalais’ grievance, and serving as President of an FOP Lodge that approved Lavalais’

   grievance for arbitration and sent it for arbitration

144.   The foregoing activities had nothing to do with Scatchell’s official job duties as a Village

   of Melrose Park, Illinois Police Lieutenant, as Scatchell’s work with the FOP, his support of




                                                                                                    32
 Case:
  Case:1:18-cv-03989
        1:18-cv-03989Document
                      Document#:#:63-1
                                   71 Filed:
                                       Filed:07/16/20
                                              06/12/20Page
                                                       Page33
                                                            33ofof44
                                                                   44PageID
                                                                      PageID#:714
                                                                             #:639




   Lavalais’ opposition to the residency order, his support of Lavalais’ grievance, and his support

   of Lavalais’ arbitration, both personally and through his daughter Gianna Scatchell, did not

   owe their existence to his Lieutenant work with the Village, but rather through his private

   actions and actions as FOP President and supporter of Lavalais’ actions.

145.     Scatchell, Sr. further alleges that Melrose Park retaliated against him for exercising his

   rights under Title VII by signing two declarations on behalf of Lavalais, holding union

   meetings about Lavalais’ residency grievance going to arbitration, supporting Lavalais’

   grievance, voting to arbitrate Lavalais’ residency issue, approving Lavalais’ grievance for

   arbitration, submitting declarations in behalf of Lavalais’ federal lawsuit and Illinois Labor

   Relations Board case, offering to testify at Lavalais’ arbitration, and for filing his own EEOC

   Charge.

146.     Scatchell, Sr. was retaliated against, harassed, transferred, constructively demoted, and

   constructively terminated for engaging in constitutionally protected speech and expressive

   conduct, including by at least the following actions:

       a) Being offered the position of Deputy Chief as an effort by Mayor Serpico to cause

          Scatchell to oppose Lavalais’ grievance going to arbitration;

       b) Having his offer of Deputy Chief retracted and tabled when Scatchell and his daughter,

          Gianna Scatchell on his and the FOP’s behalf, expressed support for Lavalais’ position,

          grievance, and arbitration, despite the offer for a Deputy Chief position;

       c) Having his son, John Scatchell, Jr., investigated in an investigation that accumulated 219

          overtime hours, charged with misconduct, sent for a police board hearing seeking his

          termination, and ultimately terminated based upon trumped-up allegations and alleged

          policy violations not enforced against other similarly-situated officers;




                                                                                                 33
  Case:
   Case:1:18-cv-03989
         1:18-cv-03989Document
                       Document#:#:63-1
                                    71 Filed:
                                        Filed:07/16/20
                                               06/12/20Page
                                                        Page34
                                                             34ofof44
                                                                    44PageID
                                                                       PageID#:715
                                                                              #:640




       d) Being transferred and constructively demoted from a shift Lieutenant to a Station

          Supervisor, a position having no written job description, having no officers directly

          reporting to it, having an inferior office in the rear of the police station, and intending to

          be given job duties formerly held by a civilian, non-sworn employee, to wit, monitoring

          employee uniform overages having nothing to do with sworn police work and being

          degrading in nature;

       e) Having dynamite thrown at his personal residence without any meaningful investigation

          being performed as to such incident, including no forensic evidence being taken or

          examined, interviews not being conducted or meaningfully, and Scatchell being

          administratively locked out of access to all reports about the incident and kept in the dark

          about its progress and outcome; and,

       f) The other actions alleged in the foregoing section.

147.     Scatchell, Sr. carried out his job duties competently and professionally, but Defendants

   penalized him for exercising his First Amendment protected rights in supporting Lavalais’

   grievance and position that Lavalais should not have to reestablish residency.

148.     As a result of Scatchell, Sr.’s exercise of protected speech, Defendants Village of Melrose

   Park, Mayor Serpico, Director Pitassi, Castellan, and Rogowski, retaliated against Plaintiff in

   the manner described in the preceding paragraphs.

149.     As a result of the aforementioned deprivations, Plaintiff has suffered damages, including

   loss of pay that he would have received as Deputy Chief, pension differential, emotional

   distress, reputational damage, and general compensatory damages.

         WHEREFORE, for the foregoing reasons, Plaintiff John Scatchell, Sr. requests that this

Court enter judgment in his favor and against the individual Defendants in an amount to be proved




                                                                                                     34
  Case:
   Case:1:18-cv-03989
         1:18-cv-03989Document
                       Document#:#:63-1
                                    71 Filed:
                                        Filed:07/16/20
                                               06/12/20Page
                                                        Page35
                                                             35ofof44
                                                                    44PageID
                                                                       PageID#:716
                                                                              #:641




at trial, including for lost pay and benefits, general compensatory damages, emotional distress and

reputational harm, for attorneys’ fees under 42 U.S.C. § 1988, as well as order Melrose Park,

Illinois to reinstate John Scatchell, Sr. to his position and benefits with full make-whole relief, and

for all such other relief to which he is entitled, and the Court deems just and proper.

   COUNT II – 42 U.S.C. § 1983 CLAIM OF RETALIATION FOR DEPRIVATION OF
                               RIGHTS UNDER § 1981
                          Plaintiff v. All Individual Defendants

150.   The Plaintiff realleges all other paragraphs of this First Amended Complaint and

   incorporates them by reference as if fully set forth herein.

151.   42 U.S.C. § 1981 provides, in pertinent part, that “[a]ll persons within the jurisdiction of

   the United States shall have the same right in every State and Territory to make and enforce

   contracts, to sue, be parties, give evidence, and to the full and equal benefit of all laws and

   proceedings for the security of persons and property as is enjoyed by white citizens, and shall

   be subject to like punishment, pains, penalties, taxes, licenses, and exactions of every kind,

   and to no other.” See Campbell v. Forest Preserve Dist. of Cook County, Ill., 752 F.3d 665,

   667 (7th Cir. 2014) (holding that public sector entities may be liable for 42 U.S.C. § 1981

   violations via 42 U.S.C. § 1983).

152.   The United States Supreme Court has held that retaliation claims are cognizable under

   Section 42 U.S.C. § 1981, including claims by individuals who suffer retaliation for having

   tried to help another. See CBOCS West, Inc. v. Humphries, 128 S.Ct. 1951, 1958 (2008).

153.   Scatchell engaged in conduct protected by 42 U.S.C. § 1981 and by Title VII when he

   supported, both personally and through his attorney and daughter Gianna Scatchell, Lavalais’

   position opposing the residency order, his grievance, and his arbitration that would have

   required Lavalais to reestablish residency in the Village of Melrose Park, Illinois despite that




                                                                                                    35
 Case:
  Case:1:18-cv-03989
        1:18-cv-03989Document
                      Document#:#:63-1
                                   71 Filed:
                                       Filed:07/16/20
                                              06/12/20Page
                                                       Page36
                                                            36ofof44
                                                                   44PageID
                                                                      PageID#:717
                                                                             #:642




   he was the sole black officer on the force and hired under an affirmative action-based consent

   decree.

154.   Scatchell also engaged in conduct protected by 42 U.S.C. § 1981 and by Title VII when he

   opposed Lavalais’ having to move back into Melrose Park in order to remain on the police

   force, and expressed his opposition to the order personally and via his daughter and attorney,

   Gianna Scatchell in October, November, and December 2016, and thereafter.

155.   At all times, Defendants knew that Scatchell supported Lavalais’ grievance and opposed

   Lavalais’ having to reestablish residency because they were all aware of the grievance and

   arbitration, that Scatchell and his daughter Gianna Scatchell opposed Lavalais having to

   reestablish residency and supported the grievance arbitration, and were in constant

   communication with Village attorneys regarding the order that Lavalais reestablish residency,

   his grievance over it, his arbitration over it, and his subsequent legal actions regarding it.

156.   At all times, Plaintiff was performing his Lieutenant position in a satisfactory manner,

   having no prior discipline, and a good record of performance.

157.   No similarly-situated employee who did not complain of discrimination against Lavalais,

   and who did not oppose Lavalais having to reestablish residency, was denied a promotion,

   transferred to an unfavorable position without defined job duties and that lacked subordinates,

   had a family member investigated and terminated, and had dynamite thrown at their home

   subjected to a poor, unserious, and inadequate investigation.

158.   As a proximate result of Scatchell’s support for Lavalais, and for Scatchell’s opposition to

   discrimination against the sole African-American officer having to reestablish residency

   despite being hired under affirmative action, Defendants personally and directly retaliated

   against Scatchell in the foregoing manner and in violation of 42 U.S.C. § 1981.




                                                                                                    36
  Case:
   Case:1:18-cv-03989
         1:18-cv-03989Document
                       Document#:#:63-1
                                    71 Filed:
                                        Filed:07/16/20
                                               06/12/20Page
                                                        Page37
                                                             37ofof44
                                                                    44PageID
                                                                       PageID#:718
                                                                              #:643




159.   Plaintiff has endured substantial financial loss, suffering, humiliation, emotional distress,

   and other damages in the past and the future.

       WHEREFORE, for the foregoing reasons, Plaintiff requests that this Court enter judgment

in his favor and against Defendants in an amount to be proved at trial, including for lost pay and

benefits, general and special compensatory damages, for emotional distress and reputational harm,

for attorneys' fees under at least 42 U.S.C. § 1988, as well as order Melrose Park to reinstate John

Scatchell, Sr. to his position with full back pay and benefits and make-whole relief, and for all

such other relief to which he is entitled, as the Court deems just and proper.

COUNT III- MONELL CLAIM FOR DEPRIVATION OF FIRST AMENDMENT RIGHTS
                   Plaintiff v. Defendant Melrose Park, Illinois

160.   The Plaintiff realleges all other paragraphs of this First Amended Complaint and

   incorporates them by reference as if fully set forth herein.

161.   Defendant Serpico, as the Mayor of the Village of Melrose Park, Illinois is a final

   policymaker.

162.   The Defendant Serpico, by express actions, took action against Scatchell, Sr. for his

   protected First Amendment conduct in opposition to the administration throughout the Lavalais

   situation.

163.   Scatchell Sr. alleges that Serpico, as a final policymaker for Melrose Park, retaliated

   agaisnt Scatchell Sr. for exercising his rights under Title VII, by signing a Declaration on

   behalf of Lavalais, supporting Lavalais’ position opposing the residency order, supporting

   Lavalais’ grievance, holding union meetings about the grievance, voting to arbitrate Lavalais’

   residency issue, and potentially testifying at Lavalais’ arbitration, all through either his own

   actions or those of his daughter, Gianna Scatchell, on his and the FOP’s behalf.




                                                                                                 37
  Case:
   Case:1:18-cv-03989
         1:18-cv-03989Document
                       Document#:#:63-1
                                    71 Filed:
                                        Filed:07/16/20
                                               06/12/20Page
                                                        Page38
                                                             38ofof44
                                                                    44PageID
                                                                       PageID#:719
                                                                              #:644




164.   When Scatchell Sr. refused to back down, he was retaliated against as described herein,

   including by revocation of an appointment to Deputy Chief, transfer and constructive demotion

   to Station Supervisor, through a third-party reprisal, to wit, investigation, charging, and

   termination of his son, Scatchell, Jr., and the other adverse actions outlined herein.

165.   That the retaliation against Plaintiff was part of systemic express acts espoused by the

   Village, through Serpico as a final policymaker, to punish officer Scatchell Sr.. for exercising

   his First Amendment rights and taking positions “adverse to the Village” as described

   throughout this Complaint.

166.   That as a result of employing the foregoing express acts espoused by Melrose Park through

   Serpico, a final policymaker, to retaliate against Plaintiff, Plaintiff suffered harm including,

   without limitation, substantial loss of income and benefits, loss of earnings potential, loss of

   enjoyment of life, and severe emotional distress.

       WHEREFORE, for the foregoing reasons, Plaintiff requests that this Court enter judgment

in his favor and against Defendants in an amount to be proved at trial, including for lost pay and

benefits, general compensatory, special, consequential damages, for emotional distress and

reputational harm, for attorneys’ fees under 42 U.S.C. § 1988, as well as order Melrose Park,

Illinois to reinstate Plaintiff to his position and benefits with full make-whole relief, and for all

such other relief to which he is entitled and the Court deems just and proper.

               COUNT IV –42 U.S.C. § 1983 CONSPIRACY TO DEPRIVE OF
                           FIRST AMENDMENT RIGHTS
                          Plaintiff v. All Individual Defendants

167.   The Plaintiff realleges all other paragraphs of this First Amended Complaint and

   incorporates them by reference as if fully set forth herein.




                                                                                                  38
 Case:
  Case:1:18-cv-03989
        1:18-cv-03989Document
                      Document#:#:63-1
                                   71 Filed:
                                       Filed:07/16/20
                                              06/12/20Page
                                                       Page39
                                                            39ofof44
                                                                   44PageID
                                                                      PageID#:720
                                                                             #:645




168.   On information and belief, defendants Serpico, Pitassi, Castellan, and Rogowski reached a

   mutual understanding to commit acts in retaliation against Scatchell, Sr. for his perceived

   opposition. In furtherance of that agreement, Defendants conspired to retaliate and embarrass

   Plaintiff Scatchell, Sr. and then to target his son, Scatchell, Jr. for termination.

169.   The object of the conspiracy was to retaliate against Scatchell, Sr. for his support of

   Lavalais throughout the residency order, grievance, and arbitration by committing numerous

   adverse actions against Scatchell, Sr., and his son as part of a third-party reprisal against

   Scatchell, Sr. See Thompson v. North American Stainless, LP, 131 S.Ct. 863, 867-868 (2011)

   (“We think it obvious that a reasonable worker might be dissuaded from engaging in protected

   activity if she knew that her fiancé would be fired”); Zamora v. City of Houston, 798 F.3d 326

   (5th Cir. 2015) (City retaliated against a police officer after his father sued the City of EEO

   violations).

170.   Plaintiff was deprived of his First Amendment constitutional rights in the manner described

   in the preceding paragraphs, including the right to speak and associate freely on matters of

   public concern, such as opposition to race discrimination or disruption of an affirmative action

   plan intended to promote diversity on a police force.

171.   That in furtherance of the conspiracy, Defendants committed overt acts in retaliation

   against Plaintiff for his protected and oppositional conduct relative to Lavalais, including by

   depriving him of a promotion to Deputy Chief, transferring him and constructively demoting

   him to station supervisor, investigating, charging, and terminating his son, John Scatchell, Jr.,

   failing to meaningfully investigate dynamite thrown at Scatchell’s residence, constructively

   terminating him, and the other adverse actions included above.




                                                                                                 39
  Case:
   Case:1:18-cv-03989
         1:18-cv-03989Document
                       Document#:#:63-1
                                    71 Filed:
                                        Filed:07/16/20
                                               06/12/20Page
                                                        Page40
                                                             40ofof44
                                                                    44PageID
                                                                       PageID#:721
                                                                              #:646




172.      That the misconduct described in this Count was undertaken with malice, willfulness, and

   reckless indifference to the rights of others.

173.      As a result of the aforementioned deprivation of federal rights, Plaintiff has suffered

   injuries including, but not limited to, lost pay and benefits, a lost promotion, reputation

   damage, and emotional distress.

          WHEREFORE, for the foregoing reasons, Plaintiff requests that this Court enter judgment

in his favor and against Defendants in an amount to be proved at trial, including for lost pay and

benefits, general compensatory, special, consequential damages, emotional distress and

reputational harm, for attorneys’ fees under 42 U.S.C. § 1988, as well as order Melrose Park,

Illinois to reinstate Plaintiff to his position with full back pay and benefits and with full make-

whole relief, and for all such other relief to which he is entitled and the Court deems just and

proper.

                  COUNT V – TITLE VII VIOLATION, 42 U.S.C. § 2000e(3)(a)
                                BASED ON RETALIATION
                         Plaintiff v. Village of Melrose Park, Illinois

174.      The Plaintiff realleges all other paragraphs of this First Amended Complaint and

   incorporates them by reference as if fully set forth herein.

175.      At all times relevant, Defendant Village of Melrose Park, Illinois has been an Employer

   within the meaning of Title VII of the Civil Rights Act, 42 U.S.C. 2000e, et seq., in that it has

   been in an industry affecting commerce employing fifteen or more employees for each working

   day for each of twenty or more calendar weeks in the year prior to this Complaint being filed.

176.      At all times relevant, Plaintiff John Scatchell, Sr. has been an employee within the meaning

   of Title VII and an employee of the Village of Melrose Park, Illinois.




                                                                                                   40
  Case:
   Case:1:18-cv-03989
         1:18-cv-03989Document
                       Document#:#:63-1
                                    71 Filed:
                                        Filed:07/16/20
                                               06/12/20Page
                                                        Page41
                                                             41ofof44
                                                                    44PageID
                                                                       PageID#:722
                                                                              #:647




177.   At all times relevant, Plaintiff John Scatchell, Sr. engaged in conduct protected by Title

   VII, including, but not limited to, opposing unlawful and discriminatory practices toward the

   Village of Melrose Park, Illinois’ only African-American police sergeant, to wit, Kyll Lavalais.

178.   Plaintiff John Scatchell, Sr. has suffered a severe and/or pervasive hostile work

   environment by his actions in support of the sole African-American police sergeant as stated

   in the other paragraphs and Counts of this First Amended Complaint, including by transferring

   him to station supervisor and removing all officers from his command, offering him and then

   retracting a promotion to Deputy Chief, investigating, charging, and terminating his son, John

   Scatchell, Jr., based on trumped-up, false, discriminatory, and selectively-targeted allegations,

   and failing to properly and meaningfully investigate Scatchell’s allegations that dynamite was

   thrown at his personal residence.

179.   As a direct and proximate result of Defendants’ unlawful actions, Plaintiff John Scatchell,

   Sr. has suffered economic and non-economic damages, including lost pay, benefits,

   promotional opportunities, reputational damage, emotional distress, and general compensatory

   damages, all as a result of Defendant Village of Melrose Park’s unlawful actions.

       WHEREFORE, for the foregoing reasons, Plaintiff John Scatchell, Sr. requests that this

Court enter judgment in his favor and against Defendant Village of Melrose Park, Illinois in an

amount to be proved at trial, including for lost pay and benefits, compensatory damages up to and

including $300,000, for emotional distress and reputation harms, and order Melrose Park to

reinstate John Scatchell, Sr. to his position and benefits with full make-whole relief, and for all

such other relief to which he is entitled and the Court deems just and proper.

               COUNT VI – INDEMNIFICATION AGAINST VILLAGE OF
                               MELROSE PARK, ILLINOIS
                  Plaintiff v. Defendant Village of Melrose Park, Illinois




                                                                                                 41
  Case:
   Case:1:18-cv-03989
         1:18-cv-03989Document
                       Document#:#:63-1
                                    71 Filed:
                                        Filed:07/16/20
                                               06/12/20Page
                                                        Page42
                                                             42ofof44
                                                                    44PageID
                                                                       PageID#:723
                                                                              #:648




180.   The Plaintiff realleges all other paragraphs of this First Amended Complaint and

   incorporates them by reference as if fully set forth herein.

181.   As a municipality, the Village of Melrose Park, Illinois has indemnification obligations for

   wrongful acts committed by its officials, employees, and agents, including, here, the individual

   Defendants. See 745 ILCS §§ 10/1-202 and 9-102.

182.   The Village is responsible for the challenged actions of the individual Defendants and the

   Village as a result of such indemnification obligations.

183.   In addition, the Village’s insurance coverage for this case was denied in U.S. Insurance

   Co. v. Village of Melrose Park, Illinois, et al., 19-cv-05232 (J. Ellis, Memo. Op. and Order.,

   April 21, 2020).

       WHEREFORE, for the foregoing reasons, Plaintiff requests that this Court enter judgment

in his favor and against Defendants and order Defendant Village of Melrose Park, Illinois to pay

judgments entered and to indemnify the individual Defendants for judgments entered against them,

and for such other relief as this Court deems proper.

                                     JURY TRIAL DEMAND

       Plaintiff hereby requests a trial by jury on all issues triable by jury.

                                     PRAYER FOR RELIEF

       WHEREFORE, the Plaintiff, JOHN SCATCHELL, SR., prays that this Honorable Court:

   A. Conduct a mediated settlement conference or to refer the case to its court-annexed

       mediation program to assist the parties to bring about a settlement of this case;

   B. Enter judgment in the Plaintiff’s favor and against Defendants;

   C. Order affirmative relief necessary to eradicate the effects of the Defendants’ unlawful

       employment practices;




                                                                                                42
Case:
 Case:1:18-cv-03989
       1:18-cv-03989Document
                     Document#:#:63-1
                                  71 Filed:
                                      Filed:07/16/20
                                             06/12/20Page
                                                      Page43
                                                           43ofof44
                                                                  44PageID
                                                                     PageID#:724
                                                                            #:649




 D. Award the Plaintiff actual damages suffered to the extent permissible by law to compensate

    the Plaintiff for injuries and losses caused by Defendants’ conduct;

 E. Award the Plaintiff compensatory damages to the extent permissible by law to compensate

    the Plaintiff for injuries and losses caused by Defendants’ conduct;

 F. Award Plaintiff punitive and/or exemplary damages to the extent permissible by law

    against the individual defendants only;

 G. Award the Plaintiff prejudgment interest on these damages; and,

 H. Grant such further relief as the Court deems necessary and proper under the circumstances.


                                                                       Respectfully submitted,

                                                 LAW OFFICES OF GIANNA SCATCHELL

                                                                    By: /s/ Gianna R. Scatchell

                                                                             Gianna R. Scatchell


                                                   Gianna R. Scatchell ARDC No. 6300771
                                                 LAW OFFICES OF GIANNA SCATCHELL
                                                                     Attorney for Plaintiffs
                                                              360 W. Hubbard Street, 1404
                                                                   Chicago, Illinois 60654
                                                                           (312) 248-3303
                                                                           gia@lawfirm.gs

                                                                       Respectfully submitted,


                                                                           By: /s/ Cass T. Casper

                                                                                  Cass T. Casper

                                                          Cass T. Casper, ARDC No. 6303022
                                                                          TALON LAW, LLC
                                                                       Attorney for Plaintiffs
                                                         105 West Madison Street, Suite 1350
                                                                      Chicago, Illinois 60602



                                                                                              43
Case:
 Case:1:18-cv-03989
       1:18-cv-03989Document
                     Document#:#:63-1
                                  71 Filed:
                                      Filed:07/16/20
                                             06/12/20Page
                                                      Page44
                                                           44ofof44
                                                                  44PageID
                                                                     PageID#:725
                                                                            #:650




                                                                     (312) 351-2478
                                                                  ctc@talonlaw.com




                                                                                44
